423 U.S. 325 (1976)
DOVE
v.
UNITED STATES.
No. 75-543.
Supreme Court of United States.
Decided January 19, 1976.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
PER CURIAM.
The Court is advised that the petitioner died at New Bern, N. C., on November 14, 1975. The petition for certiorari is therefore dismissed. To the extent that Durham v. United States, 401 U.S. 481 (1971), may be inconsistent with this ruling, Durham is overruled.
It is so ordered.
MR. JUSTICE WHITE dissents.